Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US PGPUB 20180352468) in view of Baek et al (US PGPUB 20150043492) and 3GPP TSG-RAN2-R2-1802727 (cited by Applicant-Filed 3/25/2019: hereafter; R2-1802727.)
 

Regarding claim 1, Futaki et al disclose a user equipment device (UE), comprising: 
at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT) (see abstract, Fig. 1, 4, 5, para: 0003, 0008, UE/node and first RAT and second RAT);
one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (see abstract, Fig. 0014, 0015, para: abstract, 0008, 0010, processors coupled with transceiver/radio perform voice/data communication); 
 wherein the UE is configured via radio resource control (RRC) signaling for dual connectivity with a master cell and a secondary cell, and 
wherein the one or more processors are configured to cause the UE to (see abstract, Fig. 1, 4, 5, para: 0004, 0008, 0039, 0072, host device/UE/WTRU configured thru RRC signaling for dual connectivity associated with master/primary eNB and secondary eNB for dual connectivity.): 
Although Futaki fail to teach receive, from the master cell, a configuration message, it is well known to one of ordinary skilled in the art to implement this limitation and notify the master cell of the configuration of the RLC layer.  Evidence of this is displayed in the analogous art of Baek et al, who disclose a UE receives configuration MeNB (see Table 0002, Fig. 2A, 2B, para: 0057, 0100, 0107, 0324, 0385, RRC connection Reconfiguration messages are received by UE via network (MeNB/MgNB or SeNB) ) and notify the master cell of the configuration of the RLC layer (see para: 0373, 0379, UE sends RRC reconfiguration message to the MeNB, whereby the RRC includes RLC connection data.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement receive, from the master cell, a configuration message as taught by Baek et al with the teachings of Futaki et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.
	Although Futaki and Baek et al fail to teach wherein the configuration message indicates a configuration of the UE for out-of-order delivery of data units from a radio link control (RLC) layer of a first protocol stack implemented on the UE;
configure a first capability of the RLC layer of the first protocol stack based on the 
configuration message, wherein the first capability is associated with out-of-order delivery of data units transmitted from the RLC layer, in analogous art, R2-1802727 disclose wherein the configuration message indicates a configuration of the UE for out-of-order delivery of data units from a radio link control (RLC) layer of a first protocol stack implemented on the UE (see section 6.3.2., page 1, 2, 15, configuration of UE of rlcconfig-outoforderdelivery);
configure a first capability of the RLC layer of the first protocol stack based on the 
configuration message, wherein the first capability is associated with out-of-order delivery of data units transmitted from the RLC layer (see section 6.3.2., page 1, 2, 13 & 15, IE_rlcconfig-outoforder delivery communicated from RLC layer.) 
; configure a first capability of the RLC layer of the first protocol stack based on the configuration message, wherein the first capability is associated with out-of-order delivery of data units transmitted from the RLC layer); as taught by R2-1802727 with the combined teachings of Futaki et al and Baek et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.

Regarding claim 2, Futaki et al disclose the UE of claim 1,

wherein the master cell operates according to a first RAT associated with the first protocol stack, and wherein the secondary cell operates according to a second RAT associated with a second protocol stack (see abstract, Fig. 1 & 4, para: 0005, 0008, first RAT protocol stack, and second RAT second protocol stack.)

Regarding claim 3 and 10, Futaki et al disclose wherein the first RAT is Long Term Evolution (LTE) (see abstract, Fig. 1, 4, 5, 8, para: 0005, 0008, 0010, first RAT is LTE, second RAT is NR); and
wherein the second RAT is one of 5G New Radio (5G NR) (see Fig. 4, 5, 8, para: 005, 0008, 0010, first RAT is LTE, second RAT is NR.)

Regarding claim 8 and 15, although Futaki et al fail to teach the additional limitation of the standing claim, in analogous art, Baek et al disclose wherein the one or more processors are further configured to cause the UE to: receive, from the master cell, a downlink schedule for receiving transmissions from the master cell and the secondary cell, wherein the downlink schedule is based (see para: 0147, 0148, UE receive downlink and uplink assignments provided by MeNB based on information about the RLC buffer, at least in part, on the configuration of the RLC layer (see para: 0147, 0148, assign/scheduling based on information/configuration w/r to the RLC buffer/layer.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to one or more processors are further configured to cause the UE to: receive, from the master cell, a downlink schedule for receiving transmissions from the master cell and the secondary cell, wherein the downlink schedule is based, at least in part, on the configuration of the RLC layer as taught by Baek et al with the teachings of Futaki et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.

Regarding claim 9 and 16, Futaki et al disclose 

a memory, wherein the memory comprises instructions (see  para: 0111, 0120, 0123, memory) for implementing a first protocol stack associated with a first radio access technology (RAT) and a second protocol stack associated with a second RAT (see abstract, Fig. 1, 4, 5, para: 0003, 0008, UE/node and first RAT and second RAT); and
(see Fig. 14, para: 0012, 0113, 0113, memory and processor):
maintain substantially concurrent connections with a master cell configured to operate according to the first RAT and a secondary cell configured to operate according the second RAT see abstract, Fig. 1, 4, 5, para: 0004, 0008, 0039, 0072, host device/UE/WTRU configured thru RRC signaling for dual connectivity associated with master/primary eNB and secondary eNB for dual connectivity.) 
Although Futaki fail to teach the additional limitations of the claim, in analogous art, Baek et al disclose receive, from the master cell (see Table 0002, Fig. 2A, 2B, para: 0057, 0100, 0107, 0324, 0385, UE receives configuration message via master cell/master cell/MeNB, RRC connection Reconfiguration messages are received by UE via network (MeNB/MgNB or SeNB) ), a radio resource control (RRC) message indicating configuration of a radio link control (RLC) layer of the first protocol stack paired with a packet data control protocol (PDCP) layer of the second protocol stack (see Fig. 1 & 20,  para: 0373, 0379, UE sends RRC reconfiguration message to the MeNB, whereby the RRC includes RLC connection data) , wherein the PDCP layer of the second protocol stack is configured to communicate with the master cell and the secondary cell via a split bearer (see para: 0303, 0307, 0317, split bearer utilized w/r to PDCP layer communication with master cell and second cell.)                 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to receive, from the master cell, a radio resource control (RRC) , wherein the PDCP layer of the second protocol stack is configured to communicate with the master cell and the secondary cell via a split bearer as taught by Baek et al with the teachings of Futaki et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.
Although Futaki et al and Baek et al fail to teach the remaining limitations of the standing claim, in analogous art, R2-1802727 disclose a configuration of the RLC layer of the first protocol stack for out-of-order delivery of data packets to the PDCP layer of the second protocol stack (see section 6.3.2., page 1, 2, 15, configuration of UE of rlcconfig-outoforderdelivery);
 configure a capability of the RLC layer of the first protocol stack associated with out-of-order-delivery of data packets to the PDCP layer of the second protocol stack based on the determined configuration (see section 6.3.2., page 1, 2, 13 & 16, IE_rlcconfig-outoforder delivery communicated from RLC layer.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to a configuration of the RLC layer of the first protocol stack for out-of-order delivery of data packets to the PDCP layer of the second protocol stack;
 configure a capability of the RLC layer of the first protocol stack associated with out-of-order-delivery of data packets to the PDCP layer of the second protocol stack based on the determined configuration as taught by R2-1802727 with the combined teachings of Futaki et al and Baek et al for the purpose of further increase throughput and latency in an LTE/EN-DC communication system.


Regarding claim 4 and 17, although Futaki et al and Baek disclose processors along with programs/instructions for execution or functions, both Futaki et al and Baek et al fail to teach the added features of the standing claim.  In analogous art, R2-1802727 further disclose wherein, to configure the first capability of the RLC layer of the first protocol stack, the one or more processors (see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, IE RLC-Config or RLC layer) are further configured determine, based on the configuration message see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, RLC config based on RRC information), that one of: the RLC layer of the first protocol stack should be configured for out-of- order delivery of data units (see page 12, 13 & 16,  RRC handles out of data service w/r RLC SDU associated with capability/IE for RLC layer of first protocol stack));	the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see page 12, 13 & 16,  RRC handles out of data service w/r RLC SDU)); wherein, in response to determining that the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data units (see page 12, 13 & 16,  RRC handles out of data service w/r RLC SDU associated with capability/IE for RLC layer of first protocol stack), the one or more processors are further configured to cause the UE to transmit (see sections, 5.3.10.1, 6.3.2, page: 1, 6, 7, 12 & 13, IE RLC-Config or RLC layer), from the RRC layer of the first protocol stack, a second RRC configuration message to the RLC layer of the first protocol stack indicating in-order delivery of data units transmitted from the RLC layer (see  section 5.3.10.1, 6.3.2, page 1, 6, 7, 12, 13, RRCconfig message w/r RLC indicating RLC-outoforderdelivery.)

determine, based on the configuration message, that one of:

the RLC layer of the first protocol stack should be configured for out-of- order delivery of data units; and
wherein, in response to determining that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units, the one or more processors are further configured to cause the UE to transmit, from an RRC layer of the first protocol stack, a first RRC configuration message to the RLC layer of the first protocol stack indicating out-of-order delivery of data units transmitted from the RLC layer; and
as taught by with the teachings of Futaki et al for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system as taught by R2-1802727 with the combined teachings of Futaki et al and Baek et al for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.


Regarding claim 5, although Futaki et al and Baek fail to teach the added  
limitations of the standing claim, in analogous art, disclose 
wherein, to determine, based on the configuration message (see section 5.3.10.1,  6.3.2, page 6, 7, 12 & 13: configuration message/RRC message w/r associated parameter values), that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see section 6.3.2, page 6, 7, 12 & 13, delivery flow based on RRC message w/r to associated parameter values, such as IE values, along with other parameter values, such as time, length, size, bits), the one or more processors are further configured to cause the UE to (see 5.3.10.1,  6.3.2, page 1, 7, 12-16,  UE processor or processors):
determine that the configuration message includes a parameter associated with configuration of the RLC layer of the first protocol stack for out-of-order delivery of data units transmitted from the RCL layer (see 5.3.10.1,  6.3.2, page 1, 12, 13, parameters associated with config message contribute to RLC.configoutoforderdelivery); and
determine, based on a value of the parameter, that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see  5.3.10.1, 6.3.2, page 1, 6, 11, 12, parameters/cell, cell ports, bandwidth associated with outoforder of data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein, to determine, based on the configuration message, that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units, the one or more processors are further configured to cause the UE to: determine that the configuration message includes a parameter associated with configuration of the RLC layer of the first protocol stack for out-of-order delivery of data units transmitted from the RCL layer; and determine, based on a value of the parameter, that the RLC layer of R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.

Regarding claim 6, 12 and 18, although Futaki et al and Baek et al disclose

wherein, to determine, based on the configuration message, that the PDCP layer of the second protocol stack paired with the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see Futaki: Fig. 4-6 & 14, Baek et al: see Fig. 1, para: 0300, 0323, 0359, 0367, PDCP layer protocol stack paired with RLC w/r to data units communication flow is failed or performed in a different order, and a processor for execution of functions); the one or more processors are further configured to cause the UE to (see section 5.3.10.1, 6.3.2, page: 1, 6, 7, a processor for execution of functions,) they fail to teach the remaining limitations of the standing claim.  However, in analogous art R2-1802727 disclose determine that the configuration message includes a parameter associated with configuration of the PDCP layer of the second protocol stack for out-of-order delivery of data units transmitted from the PDCP layer layer (see  5.3.10.1, 6.3.2, page: 1, 6, 7,  parameters associated with config message contribute to delivery failures of data units (out of order delivery)) (see 5.3.10.1, 6.3.2, page: 1, 6, 7,  , PDCP layer w/r to delivery failure); and determine, based on a value of the parameter, that the RLC layer of the first protocol stack should be configured for (see  page 12, 13, 16, parameters associated with config message contribute to out of order delivery.))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement determine that the configuration message includes a parameter associated with configuration of the PDCP layer of the second protocol stack for out-of-order delivery of data units transmitted from the PDCP layer and determine, based on a value of the parameter, that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units as taught by R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.


Regarding claim 7, 13 and 19, although both Futaki et al and Baek et al fail to
teach the limitations of the standing claim, R2-1802727 disclose wherein, to determine, based on the configuration message, that the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data units (see section 5.3.10.1, 6.3.2, page: 1, 6, 7, RLCoutoforder data units), the one or more processors are further configured to cause the UE to (see 5.3.10.1, 6.3.2, page: 1, 6, 7, processor):
determine that the configuration message does not include a first parameter

associated with configuration of the RLC layer of the first protocol stack for out-of-order delivery of data units transmitted from the RLC layer (see page 1, 6, 7 & 13, configured for out-of-order delivery,) or a second parameter associated with 
determine, based on an absence of the first parameter and the second parameter, that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data units (see page 1, 11-16, absence of  IE parameter value, cell, cell-port, absence of parameters associated with RLC layer whereby stack configured for outoforder delivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein, to determine, based on the configuration message, that the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data units, the one or more processors are further configured to cause the UE to determine that the configuration message does not include a first parameter associated with configuration of the RLC layer of the first protocol stack for out-of-order delivery of data units transmitted from the RLC layer or a second parameter associated with configuration of the PDCP layer of the second protocol stack for out-of-order delivery of data units transmitted from the PDCP layer; and determine, based on an absence of the first parameter and the second parameter, that the RLC layer of the first protocol stack should be configured for in- order delivery of data units as taught by R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.


Regarding claim 14 and 20, although both Futaki et al and Baek et al fail to 
R2-1802727
 disclose wherein, to determine, based on the RRC message, that the RLC layer of the first protocol stack should be configured for out-of-order delivery of data packets (see section 5.3.10.1, 6.3.2, page: 1, 6, 7, configured for out-of-order delivery, configured for in-sequence delivery), the at least one processor are further configured to (see 5.3.10.1, 6.3.2, page: 1, 6, 7,): 
determine that the RRC message does not include a first parameter associated with configuration of the RLC layer of the first protocol stack for out-of-order delivery of data packets or a second parameter associated with configuration of the PDCP layer of the second protocol stack for out-of-order delivery of data packets (see 6.3.2, page: 1, 6, 7, page 1, 7 & 16 configured for out-of-order delivery, configured for in-sequence delivery); and
determine, based on an absence of the first parameter and the second parameter that the RLC layer of the first protocol stack should be configured for in- order delivery of data packets to the PDCP layer of the second protocol stack 
(see 5.3.10.1, 6.3.2, page: 1, 6, 7 & 16 absence of  IE parameter value, absence of parameters associated with RLC layer whereby stack configured for in sequence delivery.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein, to determine, based on the configuration message, that the RLC layer of the first protocol stack should not be configured for out-of-order delivery of data units, the one or more processors are further configured to cause the UE to determine that the configuration message does not include a first or a second parameter associated with configuration of the PDCP layer of the second protocol stack for out-of-order delivery of data units transmitted from the PDCP layer; and determine, based on an absence of the first parameter and the second parameter, that the RLC layer of the first protocol stack should be configured for in- order delivery of data units as taught by 
R2-1802727 with the combined teachings of Futaki et al and Baek for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication.


4.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Futaki et al (US PGPUB 20180352468) in view of Baek et al (US PGPUB 20150043492) and 3GPP TSG-RAN2-R2-1802727 (cited by Applicant-Filed 3/25/2019: hereafter; R2-1802727) as applied to claims 1, 9 and 16 above, and further in view of 3GPP TSG RAN WG2 #101-R2-1802714 (cited by Applicant filed 3/25/2019: hereafter R2-1802714.)

`Regarding claim 11, although R2-1802727 disclose wherein, to determine, based on the RRC message, the configuration of the RLC layer of the first protocol stack for out-of-order delivery of data packets to the PDCP layer of the second protocol stack (see section 6.3.2., page 1, 6-7, 12, 13 & 16, RRC message associated with RLC layer for out-of-order delivery), R2-1802727, Futaki et al and Baek et al fail to disclose the remaining limitations of the standing claim.  However, in analogous art, R2- 1802714 based on the RRC message, that one of:
the PDCP layer of the second protocol stack should be configured for out- of-order delivery of data packets (see page 3, section 2.3 & 2.4, PDCP w/r protocol stack, data should be out of order);                         
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement, based on the RRC message, the configuration of the RLC layer of the first protocol stack for out-of-order delivery of data packets to the PDCP layer of the second protocol stack), the at least one processor is further configured to determine, based on the RRC message, that one of:  the PDCP layer of the second protocol stack should be configured for out- of-order delivery of data packets as taught by R2-1802714 with the combined teachings of Futaki et al, Baek et al and R2-1802727 for the purpose of further managing and improving latency as well as throughput associated with LTE E-UTRAN dual connected communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/ Examiner, Art Unit 2467
September 12, 2021

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 20, 2021